Citation Nr: 1824177	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  13-23 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether the reduction in the rating from 40 percent to 20 percent for service-connected chronic muscular strain lumbar strain superimposed on degenerative instability (lumbar spine disability), effective March 1, 2013, was proper.

2.  Entitlement to a rating in excess of 40 percent for service-connected lumbar spine disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney-at-Law
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to May 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2018, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The Board notes that the agency of original jurisdiction (AOJ) initially characterized the Veteran's claim as entitlement to service connection for PTSD.  However, in light of the medical evidence and arguments of record, the Board has recharacterized the claim more broadly as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Moreover, with regard to the claim for service connection for an acquired psychiatric disorder, the Veteran filed his original claim for service connection in March 2008.  In a February 2009 rating decision, his claim was denied.  Following that decision, however, new and material evidence was added to the record in the form of VA treatment records.  Specifically, in July 2009, the AOJ obtained updated VA treatment records which included an April 2009 VA Mental Health Outpatient Note which noted a diagnosis of PTSD, non-combat.  The AOJ continued to deny the claim in a May 2010 rating decision based, in part, on the lack of a verified in-service stressor.  In September 2010, the Veteran submitted new material evidence concerning his alleged in-service stressor, including a personal statement and an article documenting the events surrounding his alleged stressor.  His claim was again denied in the February 2011 rating decision on appeal.  Because new and material evidence was added within one year from both the February 2009 and May 2010 rating decisions, these decisions never became final, and the Veteran's current claim stems from his original claim filed in March 2008.  See 38 C.F.R. § 3.156(b) (2017).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was in receipt of a 40 percent rating for his service-connected lumbar spine disability from February 29, 2008, to March 1, 2013, a period of more than five years.

2.  The December 2012 rating decision, the June 2013 Statement of the Case (SOC), and the June 2017 Supplemental Statement of the Case (SSOC), all failed to provide notice of, and consider, the provisions of 38 C.F.R. § 3.344.

3.  During the February 2018 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to a rating in excess of 40 percent for service-connected lumbar spine disability from appeal.


CONCLUSIONS OF LAW

1.  Since the reduction of the rating for service-connected lumbar spine disability from 40 percent to 20 percent was not in accordance with applicable law and regulations, the criteria for restoration of the 40 percent rating, effective March 1, 2013, are met.  38 U.S.C. §§ 1155, 5112 (2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.13 (2017).

2.  The criteria for withdrawal of the claim of entitlement to a rating in excess of 40 percent for service-connected lumbar spine disability from appeal have been met.  38 U.S.C. § 7105(d)(5) (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Reduction

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  When an AOJ reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Initially, where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).  

In the instant case, the AOJ complied with § 3.105(e) through a March 2012 letter.

For reductions in ratings to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277 (1992).  In regard to disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

In considering the propriety of a reduction, VA must focus on the evidence of record available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

Historically, a February 2009 rating decision granted service connection for the Veteran's lumbar spine disability, and assigned a 40 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017), effective February 29, 2008.

May 2010 and July 2011 rating decisions continued the Veteran's disability rating.

In February 2012, the Veteran filed a claim for an increased rating for his service-connected lumbar spine disability.

A March 2012 rating decision proposed to reduce the Veteran's rating for his service-connected lumbar spine disability from 40 percent to 20 percent based on the range of motion results obtained during a March 2012 VA examination.

In an December 2012 rating decision, the AOJ reduced the Veteran's disability rating for his service-connected lumbar spine disability from 40 to 20 percent, effective March 1, 2013, based on the March 2012 VA examination report, as well as a November 2012 VA examination report.  This decision resulted in the Veteran's overall disability rating decreasing from 60 percent to 40 percent.

Because the Veteran's 40 percent rating had been in effect for exactly five years , 38 C.F.R. § 3.344 (a) and (b) are applicable.  However, the March 2012 notification letter, the December 2012 rating decision, the June 2013 SOC, and the June 2017 SSOC all fail to provide notice of, or reflect consideration of, the provisions of 38 C.F.R. § 3.344.  Specifically, the March 2012 notification letter, the December 2012 rating decision, the June 2013 SOC, and the June 2017 SSOC all fail to address whether the March 2012 and November 2012 VA examination reports were as full and complete as the examination upon which the original rating was established.  Additionally, the March 2012 notification letter, the December 2012 rating decision, the June 2013 SOC, and the June 2017 SSOC all fail to discuss whether the evidence demonstrated a material improvement that would be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio as such omissions are error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 40 percent disability rating for the Veteran's service-connected lumbar spine disability is restored, effective March 1, 2013.

II.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

In the present case, during his February 2018 hearing before the Board, the Veteran's attorney indicated that the Veteran wished to withdraw his claim of entitlement to a rating in excess of 40 percent for service-connected lumbar spine disability.  See February 2018 Hearing Transcript, p. 3.  The Board finds that this statement was clear and unambiguous.  As such, the Veteran has withdrawn his appeal, and there remain no allegations of error of fact or law for appellate consideration as to that issue.





	(CONTINUED ON NEXT PAGE)
ORDER

Restoration of the 40 percent rating for service-connected lumbar spine disability is granted, effective March 1, 2013.

Entitlement to a rating in excess of 40 percent for service-connected lumbar spine disability is dismissed.


REMAND

Initially, with regard to both claims remaining on appeal, appellants are entitled to a review of claims denied by VA.  38 U.S.C. § 7104(a) (2014).  This review is performed by the Board and must be based on the entire record and upon consideration of all evidence and material of record.  Id.  Simply put, appellants are entitled to a second look at all evidence and decisions made by VA.  There are limited exceptions to this general principle.  For example, appellants can waive review of evidence by the AOJ and allow the Board to issue a decision based in part on evidence that has not been reviewed by the AOJ.  See 38 C.F.R. § 20.1304 (2017).  This provision, however, applies only to evidence that has been submitted by the appellant or his or her representative.  It does not apply to evidence added to the file by VA.  

In this case, following the June 2017 SSOC that addressed the claims for service connection for an acquired psychiatric disorder and entitlement to a TDIU, additional evidence was added to the file by VA.  Notably, in August 2017, the AOJ obtained VA treatment records and Social Security Administration records.  Additionally, in October 2017, the AOJ obtained a medical opinion addressing whether some of the Veteran's service-connected disability affected his ability to obtain and maintain employment.  Unfortunately, however, the AOJ has not yet issued a SSOC addressing this new evidence in connection with the claims currently before the Board.  Thus, a remand is required so that this new evidence can be reviewed in the first instance by the AOJ.

With regard to the claim for an acquired psychiatric disorder, to date, the Veteran has not been given proper notice of the provisions of 38 C.F.R. § 3.304(f)(5) (2017) concerning the evidence necessary to support the award of service connection for PTSD due to an in-service assault.  Therefore, on remand, such notice must be provided.

A remand is also warranted so as to provide the Veteran with a new VA examination to address whether any acquired psychiatric disorder is related to his military service or secondary to his service connected disability.

In May 2013, the Veteran underwent a VA examination to address whether any acquired psychiatric disorder was related to his military service.  He was diagnosed with anxiety disorder, not otherwise specified (NOS), cocaine dependence, and antisocial personality disorder.  With regard to PTSD, the examiner concluded that the Veteran did not meet the full diagnostic criteria for PTSD due, in part, to the lack of a credible stressor.  His reported stressor was being exposed to Cuban refugee riots while stationed at Fort Chaffee, and the examiner noted that this event was not reflected in the Veteran's service treatment records.  With regard to the diagnosis of anxiety disorder, NOS, the examiner did not provide an opinion as to whether such was related to his military service.

In the June 2013 SOC, the AOJ noted that review of the Veteran's service treatment records confirmed that he was treated at the dispensary at Fort Chaffee during the time when Cuban refugee riots.  Furthermore, the AOJ also noted that the Veteran had been awarded the Humanitarian Service Medal.  Based on this, the AOJ conceded the Veteran's in-service stressor dealing with Cuban refugees.

In July 2015, the Veteran underwent another VA examination, and was diagnosed with antisocial personality disorder, stimulant use disorder, and opioid use disorder.  The examiner also noted previous diagnoses of anxiety disorder, NOS, and dysthymic disorder; however, the examiner opined that he did not appear entirely credible in his report of symptoms.  After reviewing the Veteran's reported history and his treatment records, the examiner opined that it was less likely than not that the Veteran suffered from dysthymic disorder as secondary to his service-connected disabilities.  With regard to the diagnoses rendered, the examiner opined that such were not service connected.

Unfortunately, both the May 2013 and July 2015 VA examinations are insufficient to adjudicate the Veteran's claim.  With regard to the May 2013 VA examination, although the VA examiner found that the Veteran's reports concerning his in-service stressor were not credible, as noted above, in the June 2013 SOC, the AOJ conceded the Veteran's in-service stressor dealing with Cuban refugees.  Moreover, neither VA examiner addressed pertinent VA treatment records showing diagnoses of PTSD, depressive disorder, and dysthymia.  For example, an August 2003 VA Mental Health Note diagnosed him with PTSD and major depression.  Significantly, the Mental Health Note discussed the Veteran's experiences during the Cuban refugee riots, as well as the symptoms he currently experienced.  More recently, a March 2014 VA treatment report also noted a diagnosis of PTSD, and also noted his report of a military sexual trauma.  Finally, an April 2015 VA treatment record indicated that the Veteran's dysthymic disorder may be secondary to the symptomatology associated with his service-connected disabilities.

The United States Court of Appeals for Veterans Claims has held that a medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Given that the May 2013 and July 2015 VA examinations fail to address pertinent evidence of record, including ongoing VA treatment for PTSD, major depressive disorder, and other psychiatric diagnoses, and there is a suggestion that those diagnoses, at least in part, could be related to his military service and his service-connected disabilities, the Board finds that a new VA examination is warranted that addresses all pertinent evidence.

On remand, the AOJ should also obtain any outstanding VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any outstanding evidence pertinent to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2017).
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice concerning the evidence necessary to support the award of service connection for PTSD due to an in-service assault in accordance with provisions of 38 C.F.R. § 3.304(f)(5).

2.  Associate any updated VA treatment records with the claims file.

3.  Give the Veteran an opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

4.  After all available records have been associated with the claims file, schedule the Veteran for a new VA examination to determine whether any acquired psychiatric disorder is related to his military service or secondary to a service-connected disability.  The record and a copy of this Remand must be reviewed by the examiner.

The examiner should address the following:

(a)  Identify all current psychiatric disabilities, i.e., any disorder that has been present at any time since March 2008, even if not shown on the current examination.

If PTSD is diagnosed, the stressor(s) to support such diagnosis must be identified.  

(b)  With regard to any identified acquired psychiatric disorder, to include PTSD, is it at least as likely as not (50 percent or greater probability) that such had its onset in, or is otherwise related to his period active service, to include his experience with Cuban refugees while stationed at Fort Chaffee (which VA has already accepted as a verified stressor), and/or his reported in-service assault?

(c)  With regard to any identified acquired psychiatric disorder, to include PTSD, is it at least as likely as not (a 50 percent or higher probability) that such was caused any service-connected disability?

(d)  If not, is it at least as likely as not (a 50 percent or higher probability) that any currently diagnosed disorder, to include PTSD, was aggravated beyond its natural progression by any service-connected disability?  

The examiner should consider the Veteran's reports, including his testimony regarding the onset of psychiatric symptoms in service.

For each opinion offered, the examiner must provide an explanation based on consideration of all pertinent lay and medical evidence.  

The examiner's opinion must reflect consideration of the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject his reports, the examiner must provide a reason for doing so, and his lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

All opinions must be accompanied by supporting rationale.

5.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a SSOC that considers all evidence of record.  The Veteran and his attorney should then be given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


